


110 HR 5751 RH: Walnut Canyon Study Act of

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 517
		110th CONGRESS
		2d Session
		H. R. 5751
		[Report No.
		  110–799]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 9, 2008
			Mr. Pastor (for
			 himself and Mr. Grijalva) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			July 29, 2008
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To direct the Secretary of the Interior and
		  the Secretary of Agriculture to jointly conduct a study of certain land
		  adjacent to the Walnut Canyon National Monument in the State of Arizona, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Walnut Canyon Study Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map titled Walnut Canyon Proposed Study
			 Area and dated July 17, 2007.
			(2)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Agriculture, acting jointly.
			(3)Study
			 areaThe term study area means the area identified
			 on the map as the Walnut Canyon Proposed Study Area.
			3.Study
			(a)In
			 generalThe Secretaries shall conduct a study of the study area
			 to assess—
				(1)the suitability
			 and feasibility of designating all or part of the study area as an addition to
			 Walnut Canyon National Monument, in accordance with section 8(c) of Public Law
			 91–383 (16 U.S.C. 1a–5(c));
				(2)continued
			 management of the study area by the Forest Service; or
				(3)any other
			 designation or management option that would provide for—
					(A)protection of
			 resources within the study area; and
					(B)continued access
			 to, and use of, the study area by the public.
					(b)ConsultationThe
			 Secretaries shall provide for public comment in the preparation of the study,
			 including consultation with appropriate Federal, State, and local governmental
			 entities.
			(c)ReportNot
			 later than 18 months after the date on which funds are made available to carry
			 out this Act, the Secretaries shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report that describes—
				(1)the results of the
			 study; and
				(2)any
			 recommendations of the Secretaries.
				
	
		July 29, 2008
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
